This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 33,848

 5 KEVIN LOWE,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Gary L. Clingman, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Law Offices of the Public Defender
13   Jorge A. Alvarado, Chief Public Defender
14   J.K. Theodosia Johnson, Assistant Appellate Defender
15   Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 SUTIN, Judge.
 1   {1}   Defendant Kevin Lowe pleaded guilty to trafficking a controlled substance,

 2 contrary to NMSA 1978, Section 30-31-20 (2006), pursuant to a conditional plea

 3 agreement in which he reserved the right to appeal the district court’s denial of his

 4 motion to suppress evidence. [RP 74] Unpersuaded by Defendant’s docketing

 5 statement, we issued a notice of proposed summary disposition, proposing to affirm.

 6 Defendant has responded to our notice with a memorandum in opposition. Having

 7 considered Defendant’s response, we remain unpersuaded that the district court erred

 8 and therefore affirm.

 9   {2}   On appeal, Defendant asserts that the district court erred in denying his motion

10 to suppress evidence. [DS 3, 6; MIO 2-7] Specifically, he contends that the affidavit

11 submitted in support of the search warrant did not establish probable cause insofar as

12 it failed to satisfy the requirements set forth in Rule 5-211 NMRA. [DS 3-6; MIO

13 207] Our notice detailed the relevant facts and set forth the law that we believe

14 controls. Applying the law to the facts, we proposed to conclude that the affidavit

15 provided the issuing judge with sufficient information to establish both the basis of

16 the confidential informant’s knowledge and the confidential informant’s credibility,

17 such that the warrant was supported by probable cause. We do not reiterate our

18 analysis detailed in the notice here and instead focus on the content of the

19 memorandum in opposition.


                                               2
 1   {3}   Focusing on the veracity requirement, Defendant’s response to our notice

 2 continues to argue that the affidavit in support of the search warrant could not support

 3 a finding of probable cause. [MIO 4-7] See State v. Vest, 2011-NMCA-037, ¶ 12, 149

 4 N.M. 548, 252 P.3d 772 (“[T]he allegations of an informant cannot provide probable

 5 cause to issue a search warrant unless both the basis of the informant’s knowledge and

 6 the veracity of the informant are demonstrated.”). The affidavit in this case states,

 7 “This Confidential Informant has provided me with true and accurate information

 8 concerning the sales of drugs, on at least three occasions.” [RP 67] Defendant

 9 contends that this statement is “so broad as to be meaningless.” [MIO 5-6] We are not

10 convinced. As we explained in our notice, our case law indicates this statement

11 provided sufficient information to establish the credibility of the informant. See State

12 v. Cordova, 1989-NMSC-083, ¶ 20, 109 N.M. 211, 784 P.2d 30 (concluding that an

13 affidavit was sufficient where it stated that the informant had provided information in

14 the past that the affiant found to be true from personal knowledge and investigation);

15 State v. Therrien, 1990-NMCA-060, ¶ 6, 110 N.M. 261, 794 P.2d 735 (“The New

16 Mexico Supreme Court has approved an unadorned allegation that the informant had

17 provided information in the past which the affiant did find to be true and correct from

18 personal knowledge and investigation.” (internal quotation marks and citation

19 omitted)), overruled on other grounds by State v. Barker, 1992-NMCA-117, ¶ 13, 114


                                              3
 1 N.M. 589, 844 P.2d 839; State v. Ramirez, 1980-NMCA-108, ¶ 4, 95 N.M. 202, 619

 2 P.2d 1246 (concluding that credibility was established “by the statement in the

 3 affidavit that the affiant knows the informant to be reliable because he has provided

 4 him with reliable information concerning narcotics violations in the past”); State v.

 5 Cervantes, 1979-NMCA-029, ¶¶ 12-13, 92 N.M. 643, 593 P.2d 478 (concluding that

 6 the credibility of an informant was established by a statement in an affidavit,

 7 providing that the informant had provided information in the past week that had

 8 resulted in the recovery of stolen property). Additionally, Defendant’s analogies to

 9 Vest, 2011-NMCA-037, and Therrien, 1990-NMCA-060, in his memorandum in

10 opposition [MIO 6-7] are likewise unavailing as they are easily distinguishable for the

11 reasons we set forth in our notice in discussing Vest.

12   {4}   In short, Defendant’s response does not assert any new factual or legal

13 argument that persuades this Court that our notice was incorrect regarding the

14 adequacy of the affidavit. Accordingly, on the basis of our proposed analysis and the

15 reasons set forth in this Opinion, we hold that probable cause supported the issuance

16 of the search warrant in this case, and the district court therefore properly denied

17 Defendant’s motion to suppress.

18   {5}   Based on the foregoing, we affirm the district court’s order denying

19 Defendant’s motion to suppress.


                                              4
1   {6}   IT IS SO ORDERED.



2                               __________________________________
3                               JONATHAN B. SUTIN, Judge


4 WE CONCUR:


5 _______________________________
6 LINDA M. VANZI, Judge


7 _______________________________
8 M. MONICA ZAMORA, Judge




                                    5